                 Case 2:20-cv-00907-TLF Document 4 Filed 06/11/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   PUGET SOUNDKEEPER ALLIANCE,
     COLUMBIA RIVERKEEPER, SPOKANE                      Case No. 2:20-cv-907
10   RIVERKEEPER, RE SOURCES, PACIFIC
     COAST FEDERATION OF FISHERMEN’S                    NOTICE OF RELATED CASE
11   ASSOCIATIONS, INSTITUTE FOR
     FISHERIES RESOURCES, and MAKAH
12   INDIAN TRIBE,

13                                Plaintiffs,

14          v.

15   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY and ANDREW
16   WHEELER, Administrator, United States
     Environmental Protection Agency,
17
                                  Defendants.
18

19
            The following case is pending in this Court and involves a material part of the same
20
     subject matter as it concerns a challenge to EPA’s Reversal of the Nov. 15, 2016 Clean Water
21
     Act Section 303(c) Partial Disapproval of Washington’s Human Health Water Quality Criteria
22
     Submitted on August 1, 2016 and Decision to Approve Washington’s Criteria (May 10, 2019):
23
            State of Washington v. U.S. EPA, No. 2:19-cv-00884, Judge Richard A. Jones.
24

25                                                                             Earthjustice
     NOTICE OF RELATED CASES                                                   810 Third Ave., Suite 610
     (No. 2:20-cv-907)                           -1-                           Seattle, WA 98104
26                                                                             (206) 343-7340
                Case 2:20-cv-00907-TLF Document 4 Filed 06/11/20 Page 2 of 2



 1          Plaintiffs Puget Soundkeeper Alliance et al. are challenging the same EPA action, as well

 2   as a subsequent and related EPA action regarding Washington’s water quality standards. These

 3   cases involve the same Defendants and at least one similar claim challenging agency action; they

 4   involve similar questions of fact and some of the same questions of law; and their assignment to

 5   the same Judge is likely to effect a substantial savings of judicial labor.

 6          DATED this 11th day of June, 2020.

 7                                                  s/ Marisa C. Ordonia
                                                    Marisa C. Ordonia, WSBA # 48081
 8                                                  Janette K. Brimmer, WSBA #41271
                                                    EARTHJUSTICE
 9                                                  810 Third Avenue, Suite 610
                                                    Seattle, WA 98104
10                                                  (206) 343-7340
                                                    mordonia@earthjustice.org
11                                                  jbrimmer@earthjustice.org

12                                                  Attorneys for Puget Soundkeeper Alliance,
                                                    Columbia Riverkeeper, Spokane Riverkeeper, RE
13                                                  Sources, Pacific Coast Federation of Fishermen’s
                                                    Associations, Institute for Fisheries Resources, and
14                                                  Makah Indian Tribe

15                                                  Wyatt F. Golding, WSBA No. 44412
                                                    Brian Gruber, WSBA No. 32210
16                                                  Anna Brady, WSBA No. 54323
                                                    ZIONTZ CHESTNUT
17                                                  2101 Fourth Avenue, Suite 1230
                                                    Seattle, WA 98121
18                                                  wgolding@ziontzchestnut.com
                                                    bgruber@ziontzchestnut.com
19                                                  abrady@ziontzchestnut.com
                                                    (206) 448-1230 | Phone
20                                                  (206) 448-0962 | Fax

21                                                  Attorneys for Makah Indian Tribe

22

23

24

25                                                                                 Earthjustice
     NOTICE OF RELATED CASES                                                       810 Third Ave., Suite 610
     (No. 2:20-cv-907)                             -2-                             Seattle, WA 98104
26                                                                                 (206) 343-7340
